Citation Nr: 1642325	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  08-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post left medial meniscus tear, to include degenerative arthritic changes.

2.  Entitlement to a rating in excess of 10 percent for left knee limited flexion.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972 and from October 1975 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2012 the Board remanded this matter for additional development and VA examination.  In July 2015 the Board remanded the claims to schedule the Veteran for a requested hearing.  

In September 2016 the Veteran filed a claim for a temporary total rating due to treatment for a service-connected knee disability requiring convalescence.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In July 2015 the Board remanded the Veteran's claim to schedule the Veteran for a requested Board hearing at the RO.  In August 2015 written correspondence, the Veteran request a videoconference hearing rather than an in-person hearing.

The record shows that notice of that hearing was sent in June 2016 to an address different than the address previously provided by the Veteran as being his current address.  In a fax sent on the day of the scheduled hearing the Veteran's representative indicated that the Veteran was unable to attend the hearing because he had not been properly notified of it.  The representative requested that the hearing be rescheduled.  The representative indicated that he himself was present at the Veteran's scheduled hearing and reported the same to the Veterans Law Judge presiding over hearings that day.  The representative again provided the Veteran's current mailing address.

Good cause having been shown, as it appears notice was not sent to the Veteran's correct mailing address, the Board finds that the hearing should be rescheduled.  As videoconference hearings are scheduled by the RO, remand is required to schedule the hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board by videoconference.  Notify the Veteran and representative of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b) (2013).  Then, after the hearing, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

